Missouri Court of Appeals
                                               Southern District
                                                   Division Two

ANDREW HALSEY and TAMMY KENNEDY,     )
                                     )
                    Appellants,      )
                                     )
    vs.                              ) No. SD36658
                                     )
TOWNSEND TREE SERVICE COMPANY, LLC., ) FILED: April 20, 2021
                                     )
                    Respondent.      )

          APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS COMMISSION

AFFIRMED

           Andrew Halsey and Tammy Kennedy (“Parents”) appeal the award of the Labor and

Industrial Relations Commission (“Commission”), which was based on findings that the death of

their son, Tyler Halsey (“Employee”), was caused by a compensable “injury” by “accident” as

those terms are defined by Missouri’s Workers’ Compensation Law. See section 287.020. 1

Parents challenge the compensable “injury” finding in three points and challenge the “accident”

finding in one point. Finding no reversible error as alleged in any of Parents’ points, we affirm.

                                     Factual and Procedural Background

           The following facts are undisputed. On Tuesday, July 19, 2016, Employee began his

employment with Townsend Tree Service Company, LLC (“Employer”). On that day and the

three days that followed, Employee worked approximately ten hours a day outdoors in and


1
    All statutory references are to RSMo 2016, unless otherwise indicated.

                                                           1
around Poplar Bluff, Missouri. At 2:00 p.m. on Friday, July 22, 2016, “one of the hottest days of

the year in Southeast Missouri[,]” the heat index was approximately 114 degrees. Around 4:00

p.m., Employee “was asked to collect some caution signs and, in the process of doing so, he

passed out.” Following a 9-1-1 call, Employee was diagnosed with heat stroke and was

hospitalized. He died the following day, and hyperthermia was given as his official cause of

death. At the time of his death, Employee was 23 years old, 6’1’’ in height, and weighed

approximately 300 pounds.

       While engaged in a wrongful death lawsuit filed by Parents against Employer and others,

Parents filed a “Claim for Compensation” with the Division of Workers’ Compensation. Parents

conceded in their filing, however, that they were not making a claim for workers’ compensation.

Their allegations and claims, instead, were stated as follows:

       A civil case was litigated in the United States District Court – Eastern District of
       Missouri (Case No. 1:17-CV-00004) with [Employee]’s parents as plaintiffs and
       [Employer] and its parent company as defendants. The Court dismissed the case
       without prejudice … on jurisdictional grounds, finding that the issue of whether a
       compensable injury occurred must be decided by the Commission. A
       compensable injury did NOT occur. Three medical doctors diagnosed
       [Employee] as morbidly obese, and the ER doctor who treated him testified in a
       deposition that the obesity contributed to cause his death. Plaintiffs’ and
       Defendants’ causation experts both agreed. Because obesity is an idiopathic
       condition under Mo. Rev. Stat. 287.020.3(3) which directly or indirectly
       contributed to [Employee]’s death, the injury is not compensable.

       TO BE CLEAR – Plaintiffs filed solely for a factual determination by the
       Division…. Claimants deny that this is a compensable event and deny that this
       was an accident or injury that would be entitled to workers[’] compensation by
       law.

(Emphasis added.)

       Employer filed a response in which it disputed that obesity is an idiopathic condition and

affirmatively argued that Employee’s death qualified for and was covered by the exclusive




                                                 2
remedy of workers’ compensation. Employer alleged that the amount of workers’ compensation

owed—covering Employee’s medical and funeral expenses—had already been paid.

       An evidentiary hearing was held before an Administrative Law Judge (“ALJ”) at which

no in-person witness testified but various exhibits were received into evidence, including

depositions and reports. As identified by the ALJ in her final award, the contested issues in need

of resolution were as follows:

       1. Accident: Whether on or about July 22, 2016, the employee sustained an
          accident or occupational disease arising out of and in the course of his
          employment.

       2. Medical Causation: Was Employee’s injury and death medically causally
          related to an accident?

       3. Idiopathic Involvement: There is a dispute as to whether obesity contributed
          directly or indirectly to Employee’s death and whether obesity qualifies as an
          idiopathic condition.

       4. Compensability: Whether the claim is compensable under the Missouri
          Workers’ Compensation Law.

       In addressing the contested issues, the ALJ made the following findings of fact: (1)

“Employee sustained an accident arising out of and in the course of his employment on July 22,

2016”; (2) “Employee’s work accident on July 22, 2016 was the prevailing factor in causing

Employee’s heat stroke and ultimate death”; (3) “Employee’s obesity does not qualify as an

idiopathic condition under Chapter 287”; and (4) “Employee’s claim herein is compensable

under Chapter 287.”

       In support of her findings of fact addressing whether obesity qualifies as an idiopathic

condition, the ALJ made two related conclusions of law. First, the ALJ concluded that “in order

for an idiopathic condition to qualify for the current workers’ compensation exception, the

employee’s injury must be entirely idiopathic in nature such that no other factor precipitates the

injury.” Second, the ALJ cited Ahern v. P & H, LLC, 254 S.W.3d 129, 133 (Mo.App. 2008), and

                                                 3
concluded that, unlike the situation in that case, “[o]besity … does not cause any uncontrolled

change in an employee’s behavior by itself.”

        Parents filed an application for review with the Commission, which ultimately issued its

final award in a supplemental opinion allowing compensation and affirming the ALJ’s decision.

In its supplemental opinion, the Commission stated as follows:

        We find, as a factual matter, that while employee’s obesity may have contributed
        to his heat stroke and resulting collapse and death, his work outside as a laborer in
        extremely hot weather on July 22, 2016, constituted an unexpected traumatic
        event or an unusual strain and was the prevailing factor in causing both
        employee’s heat stroke and resulting collapse and death. We note that the
        exclusion from category of compensable injuries of an injury resulting directly or
        indirectly from idiopathic causes is in the nature of an affirmative defense to the
        employer and is not the employee’s burden to prove. Gleason v. Treasurer of the
        State, 455 S.W.3d 494, 502 (Mo. App. 2015).

        We affirm the administrative law judge’s finding that employee’s heat stroke and
        death arose out of and in the course of employee’s employment with employer
        and, accordingly, is compensable under Chapter 287.

        This clarification of the administrative law judge’s award does not detract from
        her correct analysis of the evidence in the record or her ultimate legal conclusions.

The Commission incorporated the ALJ’s decision into its award to the extent it was not

inconsistent with its supplemental opinion.

        This appeal timely followed. Additional relevant facts are provided in our discussion of

Parents’ four points relied on. For ease of analysis, we first address their fourth point and then

address together their first three points, albeit in reverse order.

                                         Standard of Review

        “This Court may modify, reverse, remand, or set aside the Commission’s decision
        only when: (1) the Commission acted ultra vires; (2) the decision was procured
        fraudulently; (3) the facts found by the Commission do not support the award; (4)
        there was not sufficient competent evidence to support the award.” Mantia v. Mo.
        Dep’t of Transp., 529 S.W.3d 804, 808 (Mo. banc 2017); section 287.495.1. The
        whole record must be examined to determine whether there is sufficient and
        competent evidence to support the Commission’s decision. Hampton v. Big Boy
        Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). Questions of law are

                                                   4
       reviewed de novo. Cosby v. Treasurer of State, 579 S.W.3d 202, 206 (Mo. banc
       2019).

Schoen v. Mid-Missouri Mental Health Center, 597 S.W.3d 657, 659 (Mo. banc 2020)

(footnote omitted).

                                            Discussion

       Section 287.120.1 provides, in pertinent part, that “[e]very employer subject to the

provisions of this chapter shall be liable, irrespective of negligence, to furnish compensation

under the provisions of this chapter for personal injury or death of the employee by accident or

occupational disease arising out of and in the course of the employee’s employment.” (Emphasis

added.) As relevant to Parents’ four points, section 287.020 provides the following definitions:

       2. The word “accident” as used in this chapter shall mean an unexpected
       traumatic event or unusual strain identifiable by time and place of occurrence and
       producing at the time objective symptoms of an injury caused by a specific event
       during a single work shift. An injury is not compensable because work was a
       triggering or precipitating factor.

       3. (1) In this chapter the term “injury” is hereby defined to be an injury which has
       arisen out of and in the course of employment. An injury by accident is
       compensable only if the accident was the prevailing factor in causing both the
       resulting medical condition and disability. “The prevailing factor” is defined to
       be the primary factor, in relation to any other factor, causing both the resulting
       medical condition and disability.

       (2) An injury shall be deemed to arise out of and in the course of the employment
       only if:

       (a) It is reasonably apparent, upon consideration of all the circumstances, that the
       accident is the prevailing factor in causing the injury; and

       (b) It does not come from a hazard or risk unrelated to the employment to which
       workers would have been equally exposed outside of and unrelated to the
       employment in normal nonemployment life.

       (3) An injury resulting directly or indirectly from idiopathic causes is not
       compensable.

(Emphasis added.)



                                                 5
             Point 4 – Section 287.495.1(4) Challenge to “Accident” Finding Fails

       In their fourth point, Parents assert a section 287.495.1(4) challenge to the Commission’s

award, claiming that its finding that an “accident” occurred under section 287.020.2 was

erroneous. Specifically, Parents argue that “there was no sufficient competent evidence in the

record to find that [Employee]’s heat stroke and death were caused by a specific event during a

single work shift” and that the Commission’s finding to the contrary was “against the

overwhelming weight of the evidence as all the expert testimony indicated that [Employee]’s

heat stroke and death were the result of the accumulated heat load over his four days of

employment.” (Emphasis added.) Parents’ argument is not persuasive and their challenge fails

because it does not follow the mandatory analytical framework for a section 287.495.1(4)

challenge.

       In its award, the Commission adopted the following findings of the ALJ as to the

occurrence of an accident. Those specific findings, as stated by the ALJ, were as follows:

       Based on all of the evidence presented, I find that Employee’s work outside as a
       laborer in the extremely hot weather on July 22, 2016, was both, an unexpected
       traumatic event or an unusual strain. The testimony establishes that Employee
       was doing fine until the afternoon on Friday, July 22, 2016, at which point he
       eventually collapsed from a heat stroke, and his body functions began to shut
       down. He was diagnosed and treated for heat stroke that day, and he died the
       following day.

(Emphasis added.) In other words, the Commission found that Employee’s engagement in work-

related activities in extreme heat during a single work shift, on July 22, 2016, to the point of

collapse satisfied the “accident” requirements of section 287.020.2.

       In challenging this finding, Parents rely on the opinions of their experts, Douglas Casa

and Dr. John Jardine. By way of depositions, Casa and Dr. Jardine, testified, respectively, “[f]or

me the crucial timing is from Tuesday through Friday because of the accumulated heat load he



                                                  6
had from those days” and “[Employee] was likely dehydrated, you know, on day one, more

dehydrated day two, day three, day four, because it’s a -- there is a cumulative effect.”

       Parents, additionally, rely upon a quotation from the written report of the Employer’s

expert witness, Dr. Russell Cantrell. They note that Dr. Cantrell concluded that “[b]ased on the

medical records available for my review, it is my opinion, within a reasonable degree of medical

certainty, that [Employee]’s occupational activities leading up to and including July 22, 2016

were the prevailing factor in the cause of his diagnosed heat stroke and ultimate death.”

(Emphasis added.) Parents further rely upon a small out-of-context excerpt from Dr. Cantrell’s

deposition testimony in which he addressed questions concerning Employee’s work activities on

July 19 through July 22 and their cumulative effect.

       Parents ignore, however, the portions of Dr. Cantrell’s deposition testimony that support

and are favorable to the award. Notably, Dr. Cantrell provided the following testimony:

       [Q.] And your opinion is it is his work during all of those days which contributed
       to his heat stroke and ultimate death by hyperthermia; correct?

       [A. (by Dr. Cantrell)] Well, I think that you could potentially presume, and again,
       we kinda really only know the complaints, the symptoms that were presented on
       that particular Friday. As was discussed in some of his medical records, there are
       -- you know, sometimes there are difficulties in an individual, on an ad lib basis,
       bringing in enough fluids to counter the fluids that may have been lost from
       perspiration and that can have an additive effect.

       It’s also -- it’s unknown how much fluid he consumed versus his co-workers and
       it’s also unknown what effects some trace amounts of alcohol found in his blood
       at the time he was in the emergency room might have factored into any potential
       dehydration or lack of fluid consumption that might have been a factor as well.

       [Q.] Well, I’m just asking you that whether or not your opinion, to a reasonable
       medical certainty here, is that the cumulative effects of [Employee]’s work
       exposure from July19 to July 22 contributed to cause his hyperthermia and
       ultimate death from that disease?

       [A. (by Dr. Cantrell)] I would say that there [sic] is very possible. I would agree
       completely that his -- the physical exertion that he had to undertake on that day
       and on that day in which the temperature was recorded was certainly the primary

                                                 7
       prevailing factor. I don’t -- I don’t doubt that there may have been cumulative
       effects to his physical exertion coupled with his fluid consumption in the days
       preceding his heat stroke that might have been a factor as well.

       [Q.] So you would agree that the work was, on July 22, his work that day was a
       triggering or precipitating factor that led to his hyperthermia and death then;
       correct?

       [A. (by Dr. Cantrell)] No. No, I think that his work that day was the prevailing
       factor. but if – I wouldn’t disagree if you asked me to -- if you asked me the
       question do I believe that his cumulative work over those four days was a
       prevailing factor, I wouldn’t disagree with that opinion either.

       [Q.] Okay. So you’re unable to say with any certainty to what degree or
       percentage the work on Friday [sic], but you can say with certainty that it was the
       work exposure over July 19 to July 22 time period that cumulatively caused his
       hyperthermia and ultimate death?

       [A. (by Dr. Cantrell)] Yes. The reason I would say that is because I’m unaware,
       based upon the records that I reviewed, of any symptom presentation of confusion
       or other symptoms that might have referenced the heat-related illness in the days
       prior to that, and obviously, to my knowledge, nobody was monitoring lab values
       and fluid intake, fluid output, that might have been a reflection of a gradual
       process related to a heat-related illness.

(Emphasis added.)

       This testimony shows that Dr. Cantrell, when pressed by the examiner, merely

acknowledged that Employee’s injury was the result of, at most, his heat exposure over the

period from July 19, 2016, through July 22, 2016. He emphasized, however, there was no

indication or data to suggest that anything was awry before the afternoon of July 22, 2016, and,

despite some equivocation, expressed an opinion that the working conditions on that day were

the prevailing factor in causing Employee’s injury.

       “Medical opinion testimony as to causation is competent, and can be viewed as

substantial evidence.” Guinn v. Treasurer of State, 600 S.W.3d 874, 881 (Mo.App. 2020).

“The Commission is free to believe or disbelieve any evidence.” Sickmiller v. Timberland

Forest Products, Inc., 407 S.W.3d 109, 113 (Mo.App. 2013) (internal quotation marks omitted).


                                                8
       This Court defers to the Commission’s factual findings and recognizes that it is
       the Commission’s function to determine credibility of witnesses. CNW Foods,
       Inc. v. Davidson, 141 S.W.3d 100, 102 (Mo.App. 2004). This Court “may not
       substitute its judgment on the evidence,” and when the “evidence before an
       administrative body would warrant either of two opposed findings, the reviewing
       court is bound by the administrative determination, and it is irrelevant that there is
       supportive evidence for the contrary finding.” Pulitzer Pub. Co. v. Labor &
       Indus. Relations Comm’n, 596 S.W.2d 413, 417 (Mo. banc 1980).

Hornbeck v. Spectra Painting, Inc., 370 S.W.3d 624, 629 (Mo. banc 2012).

       “An effective section 287.495.1(4) challenge requires the challenger to marshal all record

evidence favorable to the award.” Guinn, 600 S.W.3d at 881. Here, however, Parents omitted

any mention of the competent and substantial evidence from Dr. Cantrell’s testimony that

supports the Commission’s award, which refutes, by its very existence, Parents’ premise that all

of the expert testimony is contrary to the award. See id. at 882.

       Moreover, Parents narrow focus on only expert testimony results in their omission from

their argument the competent and substantial lay testimony supporting the award. “The

testimony of lay witnesses as to facts within the realm of lay understanding can constitute

substantial evidence of the nature, cause, and extent of the disability, especially when taken in

connection with, or where supported by, some medical evidence.” Pavia v. Smitty’s

Supermarket, 118 S.W.3d 228, 234 (Mo.App. 2003) (internal quotation marks omitted).

       The relevant lay testimony includes that of Jeffrey Richardson and Christopher Bennett,

Employee’s work supervisor and co-employee, respectively. Richardson described his first-hand

experience in extreme heat on Friday, July 22, 2016, in the following manner: “And it was so hot

that day, you know, we couldn’t work for no longer than 20 minutes at most before having to

stop [sic] take water breaks for like 30, 40 minutes. And we pretty [sic] just sat around that day,

because it was so hot.” Despite taking such precautions, Richardson affirmed that he felt

“woozy” by afternoon. Bennett also described being affected by the heat on that day, claiming


                                                 9
that he “was about to pass out” by 4:00 p.m. When asked about the heat’s effect on Employee

on the days that he worked, Bennett responded, “[Employee] was going really good. He was

doing really good up until that Friday.” (Emphasis added.)

       Parent’s omission of material substantial evidence favorable to the award robs their

argument of any analytical or persuasive value, thereby dooming their section 287.495.1(4)

challenge. See Guinn, 600 S.W.3d at 882. For this reason, Parent’s fourth point is denied.

    Points 1, 2, and 3 – Burden of Production under Section 287.020.3(3) was not Satisfied

       Parents do not contest that Employee suffered an “injury” as that term is defined by

section 287.020.3(1)-(2). Rather, in their first three points, Parents challenge the Commission’s

award, arguing that the section 287.020.3(3) “idiopathic causes” exception applies to Employee’s

injury and that, therefore, as provided in that section, it is not compensable.

       We begin with the third point, in which Parents assert a 287.495.1(1) challenge that the

Commission “acted without or in excess of its power[s]” in its legal conclusion that “the

exclusion from category of compensable injuries of an injury resulting directly or indirectly from

idiopathic causes is in the nature of an affirmative defense to the employer and is not the

employee’s burden to prove.” (Emphasis omitted.) This legal conclusion, Parents argue, was a

misinterpretation of section 287.020.3(3), in that the statute “provides that an injury resulting

directly or indirectly from idiopathic causes is not compensable and nothing in that section

precludes an employee from raising that exception to compensability.” We agree with Parents.

       The Commission’s expressed reliance upon Gleason v. Treasurer of the State, 455

S.W.3d 494 (Mo. App. 2015), as support for its legal conclusion is misplaced. At issue in that

case was whether the claimant-appellant, Gleason, who had appealed the Commission’s award

denying compensation, had met his burden to establish that his injury (sustained after falling

from atop a railcar) arose out of and in the course of employment as set forth by section
                                                 10
287.020.3(2)(a) and (b). Id. at 498-502. The Court concluded that Gleason had satisfied the

requisite burden and rejected an argument to the contrary, proffered by the respondent, the

Second Injury Fund (“SIF”), “that unless we require claimants to prove why they fell, we will be

permitting a claimant to recover for injuries resulting from idiopathic causes.” Id. at 502. In

rejecting that argument, the Court stated, that once it is established that an injury arose out of and

in the course of employment, “any claim that an injury is nonetheless not compensable is in the

nature of an affirmative defense.” Id. (emphasis added). The court noted, however, that the SIF

“neither alleged, nor sought to establish, that Gleason’s injuries resulted directly or indirectly

from an idiopathic cause.” Id.

       There are two problems with the Commission’s reliance on Gleason as support for the

challenged legal conclusion. First, the affirmative defense language in Gleason is arguably

dicta, in that it was in response to an argument advanced by the respondent, and, therefore, not

essential to the Court’s resolution of the claim on appeal. See Davison v. Dairy Farmers of

America, Inc., 449 S.W.3d 81, 85 n.4 (Mo.App. 2014) (“Obiter dicta, by definition, is a

gratuitous opinion. Statements are obiter dicta if they are not essential to the court’s decision of

the issue before it.” (internal quotation marks omitted)).

       The second problem arises from the difference in the procedural posture of the parties in

Gleason and in the instant case. The claimant employee in Gleason asserted he had suffered a

compensable injury and the SIF argued that the injury was not compensable because it could

have resulted from an idiopathic cause. In that posture, the Gleason court held that the

employee’s burden of proof was limited to proving that his injury arose out of and in the course

of his employment. Gleason, 455 S.W.3d at 502. The court also observed that, the SIF “neither

alleged, nor sought to establish, that Gleason’s injuries resulted directly or indirectly from an



                                                 11
idiopathic cause.” Id. In the instant case, however, the legal positions of the respective parties

are reversed. Parents, as the SIF argued in Gleason, are the proponents of the proposition that

Employee’s injury is not compensable because it resulted from an idiopathic cause and Employer

is in the same position as the employee in Gleason, in that it is the proponent of the proposition

that Employee’s injury arose out of and in the course of his employment.

       “In the absence of a specific statute or rule that provides otherwise, ‘the party asserting

the positive of a proposition bears the burden of proving that proposition.’” Martz v. Martz, 323

S.W.3d 53, 57 (Mo.App. 2010) (quoting Dycus v. Cross, 869 S.W.2d 745, 749 (Mo. banc

1994)). Here, as the proponents of the proposition that the section 287.020.3(3) idiopathic

causes exception applies, it was Parents’ burden, not Employer’s, to prove the truth of that

proposition. See id.

       Parents’ section 287.020.3(3) burden of proof has two parts: the burden of production

and the burden of persuasion. Annayeva v. SAB of TSD of City of St. Louis, 597 S.W.3d 196,

200 n.8 (Mo. banc 2020) (citing Krispy Kreme Doughnut Corp. v. Dir. of Revenue, 488 S.W.3d

62, 67 (Mo. banc 2016)). As relevant here, the burden of production is “a party’s duty to

introduce enough evidence on an issue to have the issue decided by the fact-finder[.]”

Kinzenbaw v. Dir. of Revenue, 62 S.W.3d 49, 53 n.6 (Mo. banc 2001) (internal quotation marks

omitted). When the burden of production is satisfied, there remains the burden of persuasion,

which is “a party’s duty to convince the fact-finder to view the facts in a []way that favors that

party.” Id. (internal quotation marks omitted).

       Agreeing with Parents that they could assert and had the burden of proof on the issue of

whether Employee’s injury was not compensable under section 287.020.3(3), however, does not

end our inquiry. In order for the Commission’s erroneous legal conclusion to require reversal of



                                                  12
the award, Parents must also demonstrate that they met their burden of production by introducing

substantial evidence upon which the Commission could have decided the applicability of section

287.020.3(3). Id. We, therefore, turn to Parents’ second point where they assert a 287.495.1(4)

challenge to the award. Specifically, Parents argue that the Commission’s factual findings under

section 287.020.3(3) are “against the overwhelming weight of the evidence as all the expert

testimony indicated that [Employee]’s morbid obesity was an idiopathic condition unique or

innate to him which contributed to his heat stroke and death.” (Emphasis added.) Parents’

argument fails because it misapprehends and misapplies section 287.020.3(3).

        To sustain their burden of proof under section 287.020.3(3), Parents first had to prove the

existence of at least one idiopathic cause of the alleged resulting injury. Ahern v. P & H, LLC,

254 S.W.3d 129, 135 (Mo.App. 2008) (section 287.020.3(3) indicates “that a vast number of

possible idiopathic causes exist, any one of which will render a resultant injury

noncompensable”). In the absence of an idiopathic cause, section 287.020.3(3) does not apply.

Taylor v. Contract Freighters, Inc., 315 S.W.3d 379, 383 (Mo.App. 2010) (Lynch, P.J.,

concurring opinion) (“Because Claimant’s injuries were not the result, either directly or

indirectly, of an idiopathic cause, the Commission erred in applying section 287.020.3(3) to deny

Claimant compensation for his injuries.”).

        Assuming, arguendo, that Employee’s morbid obesity was idiopathic, 2 Parents had to,

nevertheless, produce evidence of the requisite causal connection to Employee’s injury, i.e., that

Employee’s morbid obesity was a “cause” of Employee’s heat stroke. “Whether to award

compensation based on an injury’s relation to an idiopathic cause is a question of causation[.]”

Crumpler v. Wal-Mart Associates, Inc., 286 S.W.3d 270, 272 (Mo.App. 2009).


2
 The term “idiopathic” has been defined as “peculiar to the individual, innate.” Alexander v. D.L. Sitton Motor
Lines, 851 S.W.2d 525, 527 n.3 (Mo. banc 1993); Ahern, 254 S.W.3d at 133.

                                                        13
       Parents argument that they met their burden to prove such causation is best summarized

by the following excerpt from their brief:

       Nothing in subsection 3(3) requires a determination of the extent to which the
       idiopathic condition caused the injury as long as the idiopathic condition
       contributed, directly or indirectly, to the injury. Decedent’s percent body fat does
       not matter. As discussed above, Decedent was morbidly obese and Dr. Cantrell
       and Dr. Jardine agreed that Decedent’s morbid obesity contributed to his heat
       stroke and death, which is the relevant question.

(Emphasis added.) Indeed, from the initial filing of their “Claim for Compensation” form,

through framing the contested issues in need of resolution at the hearing before the ALJ, and in

this appeal, Parents have consistently maintained their position that section 287.020.3(3) only

requires them to prove that Employee’s morbid obesity contributed to his injury. This position,

however, is not supported by the text of that subsection.

       Section 287.020.3(3) provides, “[a]n injury resulting directly or indirectly from idiopathic

causes is not compensable.” Section 287.020.3(3) (emphasis added). The legislature chose to

use the noun “causes” modified by the adjective “idiopathic.” It did not use “factor” as it

repeatedly used in sections 287.020.3(1) and 287.020.3(2)(a), or “contributor” as Parents’

position suggests. Accordingly, the relevant question is not whether Employee’s morbid obesity

was a factor in causing his injury or contributed to his injury. The relevant question is, instead,

whether Employee’s morbid obesity was a cause of his injury.

        “[W]hen the intent of the legislature can be ascertained from the plain and ordinary

meaning of the statutory language, the Court is bound to give the statute that construction.”

Dickemann v. Costco Wholesale Corp., 550 S.W.3d 65, 68 n.5 (Mo. banc 2018). As applicable

here, “[w]hen a statutory term is not defined, courts apply the ordinary meaning of the term as

found in the dictionary.” Harness v. Southern Copyroll, Inc., 291 S.W.3d 299, 304 (Mo.App.

2009). In the form of a verb, “caused” and “causing” are defined as “to serve as a cause or


                                                 14
occasion of[.]” WEBSTER’S NEW COLLEGIATE DICTIONARY 175 (1980) (emphasis added). To

supplement the definition of its verb form, “cause,” when used as a noun, is defined as

“something that brings about an effect or a result[.]” Id. (emphasis added).

        While the “brings about” casual nexus between the “something” and a “result” may run

the gamut from extremely tenuous to absolutely conclusive, “‘[b]ut for’ is an absolute minimum

for causation because it is merely causation in fact.” Callahan v. Cardinal Glennon Hosp., 863

S.W.2d 852, 862 (Mo. 1993). “Mere logic requires causation in fact.” Id. at 861. In other

words, an idiopathic condition cannot be an “idiopathic cause” of a directly or indirectly

resulting injury, unless the idiopathic condition is in fact a cause of the injury. “[T]he ‘but for’

causation test serves only to exclude items that are not causal in fact.” Id. at 865. At a

minimum, therefore, if an idiopathic condition can not satisfy “but for” causation of the alleged

resulting injury, it must be excluded as an “idiopathic cause” under section 287.020.3(3). 3

        As articulated by our Supreme Court, within the factual context in Callahan, “[t]he ‘but

for’ causation test provides that the defendant’s conduct is a cause of the event if the event would

not have occurred ‘but for’ that conduct.” Id. at 860-61. Using that formulation within the

context of section 287.020.3(3), the “but for” causation test provides that the employee’s

idiopathic condition is an “idiopathic cause” of the employee’s resulting injury if the injury

would not have occurred “but for” that idiopathic condition.

        Here, as Parents indicate in their point and supporting argument, the relevant experts

opined only that Employee’s morbid obesity contributed to his heat stroke and death.

Specifically, as noted by Parents, Dr. Cantrell and Dr. Jardine opined, respectively, that



3
 Because Parents failed to meet this minimum causal threshold, as discussed infra, we need not consider and do not
address whether section 287.020.3(3) requires any closer causal connection between an idiopathic condition and the
alleged resulting injury.

                                                       15
Employee’s morbid obesity “can be considered a contributing factor” and “certainly contributed

to his heat stroke.” (Emphasis added.)

       Parents, however, direct us to no evidence in the record and, having reviewed the whole

record, we cannot find any evidence in the record that would have supported a finding by the

Commission that “but for” Employee’s morbid obesity, he would not have suffered the heat

stroke that lead to his death. Parents, accordingly, failed to satisfy their burden of production on

the application of section 287.020.3(3) such that the issue could have been decided in Parents’

favor by the Commission. See Kinzenbaw, 62 S.W.3d at 53 n.6.

       Parents’ failure to satisfy their burden of producing evidence that the section

287.020.3(3) idiopathic exception applies resolves their remaining challenge. In their first point,

like in their third point, Parents assert a 287.495.1(1) challenge to the award. Parents claim that

the Commission “acted without or in excess of its power” because it “improperly add[ed]

additional requirements to the statutory idiopathic exception[.]” Parents proceed to identify

these allegedly improper, additional requirements as “(1) that the idiopathic condition must be

the ‘prevailing factor’ in causing the injury, (2) that an idiopathic condition must itself cause an

uncontrolled change in the employee’s behavior, and (3) that an injury must be ‘entirely

idiopathic in nature.’” Regardless, however, the Commission could not have applied section

287.020.3(3) in any manner or respect because Parents failed in the first instance to satisfy their

burden of production under that section. Given that failure, Parents’ complaints that involve

allegations that the Commission misinterpreted section 287.020.3(3) in failing to apply it are

necessarily moot.




                                                 16
       In sum, Parents’ failure to satisfy their burden of production under section 287.020.3(3)

dooms their section 287.495.1(1) and section 287.495.1(4) challenges. Parents’ first, second,

and third points are denied.

                                            Decision

       The Commission’s award is affirmed.

GARY W. LYNCH, J. – OPINION AUTHOR

JEFFREY W. BATES, C.J./P.J. – CONCURS

DON E. BURRELL, J. – CONCURS




                                               17